           Case 3:15-md-02672-CRB Document 5579-1 Filed 11/26/18 Page 1 of 2



 1   ABRAHAM, FRUCHTER
        & TWERSKY, LLP
 2   IAN D. BERG (Bar No. 263586)
     TAKEO A. KELLAR (Bar No. 234470)
 3   11622 El Camino Real, Suite 100
     San Diego, CA 92130
 4   Tel: (858) 764-2580
     Fax: (858) 764-2582
 5   iberg@aftlaw.com
     tkellar@aftlaw.com
 6
     Attorneys for Lead Plaintiff Puerto Rico
 7   Government Employees and Judiciary
     Retirement Systems Administration
 8

 9                               UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11   IN RE: VOLKSWAGEN “CLEAN DIESEL”                MDL No. 2672 CRB (JSC)
     MARKETING, SALES PRACTICES, AND
12   PRODUCTS LIABILITY LITIGATION                   [PROPOSED] ORDER GRANTING
                                                     LEAD PLAINTIFF’S MOTION FOR
13                                                   RECONSIDERATION OF THE
                                                     SEPTEMBER 7, 2018 ORDER RE:
14                                                   PLAINTIFF’S MOTION TO AMEND
     This Document Relates To:                       THE COMPLAINT
15
     BRS v. Volkswagen AG, et al., Case No. 16-cv-   Judge:     Hon. Charles R. Breyer
16   3435 (“Bondholders Securities Action”)          Courtroom: 6, 17th Floor
17

18

19

20

21

22

23

24

25

26

27

28


     MDL No. 2672 CRB (JSC)
           Case 3:15-md-02672-CRB Document 5579-1 Filed 11/26/18 Page 2 of 2



 1          In accordance with Civil L.R. 7-9 and Fed. R. Civ. P. 15, and having reconsidered the

 2   Court’s September 7, 2018 Order denying Plaintiff’s motion for leave to file an Amended

 3   Complaint, and with good cause appearing thereon, IT IS HEREBY ORDERED THAT Lead

 4   Plaintiff Puerto Rico Government Employees and Judiciary Retirement Systems Administration

 5   is hereby GRANTED leave to file its amended complaint to allege claims pursuant to Section

 6   20A of the Securities Exchange Act of 1934.

 7          IT IS SO ORDERED.

 8

 9   Dated: _______________                        ________________________________________
                                                         Honorable Charles R. Breyer
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                             -1-
     MDL No. 2672 CRB (JSC)
